Citation Nr: 0912983	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2005, the 
Veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, the Board remanded for further 
development in August 2005. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has residuals of a low back injury related to 
service. 


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 200); 
38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2003, April 2004, and 
September 2005,  the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In April 2008, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In August 1994, the National Personnel Records 
Center (NPRC) indicated that the Veteran's records were among 
those records destroyed in a fire.  Pursuant to the RO's 
request for the Veteran's treatment records during service, 
in a letter received in December 2008 Martin Army Community 
Hospital indicated that it had no records for the Veteran.  
The Board finds that additional efforts to obtain these 
service records would be futile, and as such, the Board finds 
that VA has fulfilled its duty to assist in obtaining such 
records.  Additionally, in September 2005, the RO sent the 
Veteran authorization forms to obtain medical records he had 
indentified and followed up with another letter in April 2008 
reminding him to return the authorization forms.  In February 
2007, the RO also requested the Veteran's complete unit 
assignment during the time he indicated he injured his back 
in order to obtain morning reports.  To date, the Veteran has 
not responded to any of these requests.  The duty to assist 
is not a one-way street.  If the Veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Thus, the duties to notify and assist have been 
met.

Analysis

The Veteran asserts that he currently has residuals of a low 
back injury related to service.  He contends that he hurt his 
back when he carried coal and delivered blocks of ice during 
service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as discussed 
below.

As discussed above, the veteran's service treatment records 
are not on file and were apparently destroyed in a fire at 
NPRC in St. Louis, Missouri.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

The record is replete with medical documentation of the 
Veteran's current treatment for a low back disability, with 
the first notations dated in the early 1990's.  There are 
also references to a low back surgery in 1966; however, the 
actual records are not in the claims folder. 

Based on the evidence, the Board finds that service 
connection for residuals of a low back injury is not 
warranted.  While service treatment records are not of 
record, the first indication in the record related to the low 
back was in the 1990's.  This is over three decades after 
service discharge.  Although the records mention back surgery 
in 1966, there is no objective evidence of such except for 
notations in the Veteran's medical history.  In any case, 
this would only date the presence of back disability at 7 or 
8 years after service discharge.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current disability and active service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over three decades following service.  Thus, while there 
is current evidence of a low back disability, there is no 
true indication that a disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the lack of diagnosis of the claimed disability until 
many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a low back injury related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran's attestations of back pain related to service 
are outweighed by the lack of contemporary evidence of back 
disability and lack of any competent authority linking the 
onset of back disability to service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a low back injury is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


